Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.  The closest prior art is Hanazawa (U.S. 20040181008; EP1411073 from IDS) which teaches perfluoropolyethers derived from isocyanurates and perfluoroalcohols and acrylate monomers. (See ¶[0052] for instance).  The exemplified acrylate monomer is hydroxyethyl acrylate and the suggested monomers include a few hydroxypropyl functional acrylates. (see ¶[0031]-¶[0041].  Hydroxypropyl (meth) acrylate (Formula E-I where z = 1 and Ru = (meth)acrylate) is taught in ¶[0035] but not exemplified.  Applicant specifically compares E-I as claimed using a z = 2-15 (P1/P2) against the hydroxyethyl acrylate of Hanazawa (C-P1) (See Table 1 ¶[0109]) and finds different solubility with hydroxyethyl acrylate over a hydroxypropyl acrylate type monomer in various solvents.  The prior art of record does not reasonably suggest a propylene type acrylate monomer according to E-I of the claims would be any better in solubility than an ethyl type monomer exemplified by Hanazawa.  As such, the results of Table 1 establish that the monomers taught by Hanazawa in ¶[0031]-¶[0041] are not functionally equivalent in their performance and a monomer which give the reside of E-I as claimed gives unexpectedly better solubility with respect to some solvents over the hydroxyethyl acrylate (non E-I) monomers of Hanazawa.  As such, the claims are considered to be commensurate in scope with the showing of unexpected results and the nexus of which is sufficiently claimed in the claimed invention, Applicant has compared fairly to the prior art and the results appear to be truly unexpected over what is taught or suggested by Hanazawa.  This is sufficient to overcome an obviousness rejection based on Hanazawa or similar prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L. Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/Primary Examiner, Art Unit 1759